Citation Nr: 0028169	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1964 to June 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1998 by the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 30 percent disability rating for the 
veteran's service-connected post-traumatic stress disorder.


REMAND

In a letter signed May 24, 1999, the veteran indicated that 
he wanted a hearing with a Hearing Officer to be held at a VA 
regional office.  By signing the letter, the veteran also 
evidenced his understanding that the Hearing Officer hearing 
was not a Board hearing and that he could still request a 
Board hearing until 90 days following notice that his appeal 
had been sent to the Board.  Subsequently in May 1999, the 
veteran submitted his substantive appeal in which he also 
requested a Board hearing to be held at the RO.  However, 
while he was afforded a hearing before a Hearing Officer in 
September 1999, there is no indication that this hearing was 
intended to be in lieu of a Board hearing.  The fact that the 
veteran submitted separate requests for each type of hearing 
indicates that he desires a Board hearing in addition to the 
hearing before the local Hearing Officer.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of Board hearings to be 
conducted at the RO as soon as 
practicable.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



